Citation Nr: 0629849	
Decision Date: 09/21/06    Archive Date: 10/04/06

DOCKET NO.  04-00 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an ear condition.

2.  Entitlement to service connection for a disorder 
manifested by dizziness and staggering.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1962 to 
February 1964 and from February 1, 1991 to March 23, 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which, inter alia, denied service 
connection for an ear disorder and a disorder manifested by 
dizziness and staggering.

The veteran was scheduled for a hearing before a Veterans Law 
Judge at the RO (Travel Board hearing) on September 28, 2005; 
however, since the appellant did not report to the scheduled 
hearing, the request is considered withdrawn.  38 C.F.R. 
§ 20.704 (2005).


FINDINGS OF FACT

1.  There is no competent medical evidence showing the 
veteran has an ear disorder that is related to service.

2.  There is no competent medical evidence that the veteran 
has been diagnosed with a disorder manifested by dizziness or 
staggering.


CONCLUSION OF LAW

1.  Claimed ear disorder was not incurred in, or aggravated 
by, active military service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 
3.303 (2005).

2.  Claimed disorder manifested by dizziness and staggering 
was not incurred in, or aggravated by, active military 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.159, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2005).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In the present case, a December 2001 letter satisfied notice 
requirements for elements (1), (2) and (3) above, but it is 
unclear from the record whether the appellant was explicitly 
asked to provide "any evidence in [his] possession that 
pertains" to his claim prior the initial RO decision.  See 38 
C.F.R. § 3.159(b)(1).  Nevertheless, as a practical matter 
the Board finds that he has been notified of the need to 
provide such evidence, for the following reasons.  The 
December 2001 letter informed the veteran what additional 
information or evidence was needed to support his claims, and 
asked him to notify the RO if there was any other evidence or 
information that he thought would support his claims so that 
the RO could attempt to obtain it for him.  In addition, a 
November 2005 letter asked the appellant to submit to the RO 
any evidence or information in his possession pertaining to 
his claims.  Under these circumstances, the Board is 
satisfied that the appellant has been adequately informed of 
the need to submit relevant evidence in his possession.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VA's notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was not provided with notice of 
the type of evidence necessary to establish an initial 
disability rating or effective date, if service connection 
was granted on appeal.  However, in light of the Board's 
determination that the criteria for service connection has 
not been met, no effective date or disability rating will be 
assigned, so there can be no possibility of any prejudice to 
the claimant under the holding in Dingess/Hartman.  The 
appellant has not alleged any prejudice with respect to the 
timing of the notification, nor has any been shown.

Service medical records, VA medical records and examination 
reports, records from the veteran's application for 
employment with the New York City Police Department and lay 
statements have been associated with the record.  The Board 
notes that the RO made several attempts to locate the 
veteran's service medical records, and received notification 
that all of the available service medical and dental records 
had been sent to the RO.  The claims file contains those 
service medical records that the veteran had in his 
possession and submitted to VA, and those provided from the 
United States Army Reserves (Reserves).  The appellant was 
scheduled for a Travel Board hearing, but did not report for 
the requested hearing.  The duty to assist is not a one-way 
street.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  VA has 
obtained, or made reasonable efforts to obtain, all evidence 
which might be relevant to the appellant's claim and VA has 
satisfied, to the extent possible, the duty to assist.  The 
Board is not aware of the existence of additional relevant 
evidence in connection with the appellant's claim.  

For the above reasons, it is not prejudicial to the appellant 
for the Board to proceed to finally decide the appeal.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); see also 38 C.F.R. § 20.1102 (2005) (harmless 
error).

Analysis

Under the applicable criteria, service connection may be 
granted for a disability resulting from disease or injury 
incurred or aggravated in service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2005).  In order to prevail in a 
claim for service connection there must be medical evidence 
of a current disability as established by a medical 
diagnosis; of incurrence or aggravation of a disease or 
injury in service, established by lay or medical evidence; 
and of a nexus between the in-service injury or disease and 
the current disability established by medical evidence.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).  
Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that an appellant had a chronic condition in 
service or during the applicable presumptive period.  Service 
connection also may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 
Medical evidence is required to prove the existence of a 
current disability and to fulfill the nexus requirement.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The Court has 
also held that "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability there can be no valid claim."  
Brammer v. Brown, 3 Vet. App. 223, 225 (1992).

Service Connection - Ear Disorder

The veteran contends he has had an ear disorder which started 
during active duty and that this ear disorder should be 
service connected.

The Board has carefully reviewed the medical evidence in the 
claims file, and it shows no evidence of any current ear 
disorder.  Available service medical records do not show any 
problems with his ears.  April 1974 and March 1989 medical 
reports from the Reserves reflect no problems or 
abnormalities with the veteran's ears, except for his hearing 
loss.  November 2000 VA treatment records show there was no 
visible traumatic deformity of an ear, otorrhea, excessive 
cerumen or foreign body in the ear canal.  The examiner noted 
that he does have a growth in the external auditory canal of 
his left ear which appears to be exostosis.  A December 2000 
VA examiner stated that there was no treatment required for 
the exostosis in his left ear and did not diagnose him with 
any ear disorder.  A February 2001 VA treatment record 
reflects normal ears with no sign of any acute injury or 
illness.  A June 2001 VA examiner noted that the veteran's 
ears were clear.  VA treatment records from December 2001 
reflect that his ears showed no signs of current infection.

In a March 2004 VA ear disease examination, the examiner 
observed that both ears were normal to otoscopy, external 
ears were well developed without deformity, and his ear 
canals were clean and patent.  On the left, he did have a 
small osteoma medially and superiorly in the ear canal.  His 
tympanic membranes were intact with normal landmarks and 
there was no evidence of middle ear fluid.  The veteran 
denied chronic ear infections.  The examiner did not diagnose 
the veteran with any ear disorder.  

Service Connection - Disorder Manifested by Dizziness and 
Staggering

The veteran also contends he has a disorder manifested by 
dizziness and staggering, and that this disorder should be 
service connected.

Available service medical records, including those from his 
period of service in the Reserves, are void of any complaints 
of dizziness or staggering.  In a November 2000 VA 
audiological evaluation, the veteran denied acute or chronic 
dizziness.  He was ambulatory without difficulty.  At his 
March 2004 ear disease examination, the veteran denied 
vertigo or dizziness but stated the he had imbalance and 
difficulty walking a straight line for the previous three 
years.  The examiner opined that his complaints were not of 
true vertigo or dizziness, which is consistent with inner ear 
pathology, but rather of an imbalance and ataxia, and not 
related to the noise exposure during service.  There is no 
medical evidence of a diagnosed disorder which would cause 
dizziness or staggering. 

In terms of the veteran's own statements, he, as a layperson, 
with no apparent medical expertise or training, is not 
competent to comment on the presence or etiology of a medical 
disorder.  Rather, medical evidence is needed to that effect.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Based on the above, the Board concludes that there is no 
competent medical evidence that supports the appellant's 
contention of an etiological relationship between his claimed 
conditions and active service.  Thus, the preponderance of 
the medical evidence is against service connection for any of 
the claimed disorders.  Accordingly, the service-connection 
claims for an ear disorder and a disorder manifested by 
dizziness and staggering are denied.  Since the preponderance 
of the evidence is against this claim, the benefit of the 
doubt doctrine is not for application.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for an ear disorder is denied.

Service connection for a disorder manifested by dizziness and 
staggering is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


